Citation Nr: 1744185	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-22 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for left knee Osgood-Schlatter disease.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a visual disability, to include as secondary to a service-connected headache disability.

4.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.

5.  Entitlement to service connection for scoliosis.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran was a member of the Iowa Army National Guard from March 1987 to July 2008, with a period of initial active duty training from June 1988 to July 1988, and periods of active duty from May 2003 to February 2004 and October 2005 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board remanded these matters February 2017 for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Although the issues of entitlement to a psychiatric disability and a right knee condition were also remanded in February 2017, rating decisions in May 2017 and June 2017 established service connection for a psychiatric disability and a right knee disability, and also for left knee degenerative arthritis and lumbosacral strain.

The Board notes that although the Veteran did not himself submit a formal appeal in response to the June 2017 statement of the case, the Veteran was notified that his appeal had been returned to the Board for further adjudication in July 2017 and an informal hearing presentation was submitted by the Veteran's representative in August 2017 within 60 days of issuance of the statement of the case.  In an August 2017 letter, the RO then informed the Veteran that the July 2017 informal hearing presentation was considered a timely formal appeal.  The Veteran was also informed that since a hearing request had not been made, his appeal would be certified to the Board for further review.  Therefore, the Board finds that Veteran's appeal was timely.

The issue of entitlement to service connection for scoliosis is REMANDED to the Agency of Original Jurisdiction.
FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of left knee Osgood-Schlatter disease.

2.  The Veteran does not have a current diagnosis of sleep apnea.

3.  Aside from refractive error, the Veteran does have any visual symptoms or other diagnosed eye disabilities.

4.  The Veteran does not have a current diagnosis of temporomandibular joint (TMJ) syndrome, and there is no evidence of in-service incurrence.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for pre-existing left knee Osgood-Schlatter disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

3.  The criteria for entitlement to service connection for vision problems have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016).

4.  The criteria for entitlement to service connection for TMJ have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist the claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With regard to the duty to notify, the Board notes that the Veteran filed the claim in December 2014 using VA Form 21-526EZ, which included an attached notice titled "Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits".  That Notice contains an explanation of the evidence and the information required to substantiate the Veteran's claim and a generic description of how effective dates and disability rating levels are assigned.  Moreover, in the December 2014 application, the Veteran certified that he had received a copy of the Notice attached to VA Form 21-526EZ.  Therefore, the Notice on VA Form 21-526EZ provided adequate notice to the Veteran of the required actions to take in support of the present claims. 

As for VA's duty to assist, that duty includes procuring, or helping the claimant procure, service medical records and other pertinent treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The record shows that the Veteran's available service and post-service medical records have been obtained.  Moreover, the Veteran has been provided sufficient opportunities to submit or complete a release authorization for any additional outstanding records that may be relevant to the claims.  The RO made a formal finding of unavailability as to the vast majority of the Veteran's service medical records in a May 2009 memorandum, in which it determined that it had exhausted all efforts, and that additional efforts to procure those records would be futile.  The Veteran was informed of the RO's formal finding in a May 2009 letter.  Accordingly, VA has satisfied the duty to assist with regard to the procurement of records relevant to the claims.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These claims were previously remanded for issuance of statement of the case.  A statement of the case was issued in June 2017.  Therefore, the Board finds that there has been substantial compliance with all prior remand directives.  

Finally, neither the Veteran nor representative has raised any other issues with any deficiency of the duty to notify or duty to assist.  Scott v McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 556 U.S. 396 (2009).

Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

When, after careful consideration of the evidence, the positive evidence supporting a claim and the negative evidence indicating a denial of the claim are relatively equal, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  VA has a heightened duty to consider resolving reasonable doubt in favor of the Veteran when service medical records are missing or destroyed.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v, Derwinski, 1 Vet. App. 365 (1991).

Service connection may be established for a disability resulting from disease or injury that is incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a claimed disability, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  A disability is considered current so long as it exists at or contemporary to the time the claim is filed or during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Additionally, the Board notes that Veterans are presumed to have entered service in sound condition.  VA must presume that a Veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of entrance into service.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (2016).  The presumption of sound condition provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  The presumption attaches only where there has been an induction examination in which the disability was not noted.  The term noted denotes only conditions that are recorded in examination reports.  A reported history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of that condition.  38 C.F.R. § 3.304 (2016); Crowe v. Brown, 7 Vet. App. 238 (1994).  

Finally, congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2016); Terry v. Principi, 340 F.3d 13784 (Fed. Cir. 2003).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  38 C.F.R. § 3.303(c) (2016); VAOPGCPREC 67-90 (1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  VA regulations specifically prohibit service connection for congenital defects unless the defect was subjected to a superimposed disease or injury during service which created additional disability.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  

Left Knee Osgood-Schlatter Disease

A review of the few service medical records available shows that the Veteran's prior history of left knee Osgood-Schlatter disease was noted on a March 1987 enlistment examination, prior to his first period of active duty training.  Therefore, the Veteran is not entitled to the presumption of soundness for left knee Osgood-Schlatter disease, and entitlement to service connection can only be established on the basis of aggravation.

However, a review of the most recent VA examination completed in May 2017 shows that Osgood-Schlatter disease was not present.  As noted by the May 2017 examiner, although a pre-service X-ray completed in October 1983 demonstrated Osgood-Schlatter disease of the left knee, the Veteran's most recent X-ray did not show any Osgood-Schlatter disease.  The Board notes that Osgood Schlatter disease is also not noted anywhere in the Veteran's post-service treatment records, and even on enlistment examination, the Veteran was noted to have been asymptomatic for the preceding two years.  Moreover, the Veteran is already service-connected for left knee degenerative arthritis, to which his reported active duty symptoms of knee pain have been attributed.  The Board finds insufficient evidence of current left knee disability aside from already service-connected left knee degenerative arthritis and no medical evidence to support a diagnosis of Osgood-Schlatter disease.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for left knee Osgood-Schlatter disease and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

Sleep Apnea

A VA examination conducted in June 2017 did not result in a diagnosis of sleep apnea.  The examiner noted that the Veteran underwent a sleep study in June 2015 that was negative for sleep apnea, and a review of the Veteran's relevant post-service medical records corroborated that finding.  There was no subsequent diagnosis of sleep apnea contained in the VA treatment records.  Thus, although sleep issues were noted in the VA treatment records, and the Veteran was referred for a sleep hygiene course, the Veteran's claim does not meet the first element of service connection because sleep issues do not constitute a disability for VA compensation purposes where no disability has been diagnosed.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for sleep apnea and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

Visual Disability

Refractive error is not considered a disability for VA compensation purposes.  38 C.F.R. § 3.303(c) (2016).  As that applies to the Veteran's vision issues claim, the Veteran has reported that he has blurry vision, and he attributes that symptom to a service-connected headache disability.  However, a review of the post-service medical records indicates that he has also reported blurry vision when reading, and that he did not report blurry vision issues until December 2012.

The Veteran's June 2017 VA examination did not find any non-refractive error eye conditions.  As for the refractive error eye conditions noted, the examiner observed that the Veteran's blurred vision was caused by hyperopic presbyopia, which results in the need for reading glasses and may contribute to the headaches.  

The Board notes that blurred vision is the only eye symptom reported by the Veteran and that it has been attributed to refractive error, a congenital or developmental condition that may not be service-connected.  Moreover, there is no evidence of any additional symptoms or a superimposed condition because no other diagnosis or symptoms were observed by the June 2017 VA examiner or are otherwise raised by the record.  Therefore, a visual condition which constitutes a disability is not shown.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Therefore, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a vision disability and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

TMJ

The Board notes that post-service medical records document some complaints of jaw pain starting in May 2013.  Prior to that, despite VA treatment records dating back to 2007, there are no jaw pain complaints.  The May 2013 post-service treatment record indicates that the Veteran complained of upper dental pain that had started throbbing the previous night, and that he had felt it "pop" and drain.  The Veteran reported that he had a dentist appointment the next day, and it was observed that the left upper jaw was swollen.  The Veteran also reported pain when the jaw popped in July 2015 and dull pain in the jaw in February 2017.  The Veteran does not have a current diagnosis of TMJ or any other jaw disability of record.

The Board finds that the Veteran has not submitted any approximate alleged onset of jaw symptoms or date of TMJ diagnosis.  The Veteran reported that at one point during service his "left upper fang" tooth went through his lip when he was struck by another vehicle in Iraq in July 2014, but that appears to be in relation to other claims that were on appeal at that time, as the Veteran did not file an application for TMJ until December 2014.  More importantly, nowhere in that statement does that Veteran discuss jaw symptoms, jaw pain, or a jaw diagnosis.  The Veteran noted that TMJ was "aggravated" in the December 2014 claim application, but did not provide a date of diagnosis or an explanation of symptoms during or since service.  Moreover, there is no other evidence in the claims file suggesting in-service incurrence.  The Veteran has not explained how the claimed TMJ is related to service or to any incident or service or service-connected disability.  The evidence of record does not include any competent evidence relating any jaw disability or TMJ to service or any service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for TMJ and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


ORDER

Entitlement to service connection for left knee Osgood-Schlatter disease is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for vision issues is denied.

Entitlement to service connection for TMJ is denied.  


REMAND

Unfortunately, remand is required of the claim for service connection for scoliosis.  Although the Board regrets the delay, it is necessary to ensure the Veteran is provided adequate claim development assistance.

The Veteran submitted a June 2017 lumbar spine X-ray from a private treating physician that was completed after the May 2017 VA spine examination.  That X-ray described the severity of scoliosis.  Of record is also a February 1987 letter explaining that the Veteran was diagnosed with scoliosis in October 1985 which was asymptomatic at that time.  The Board notes that scoliosis was not noted on the March 1987 enlistment examination.  The Veteran was noted to have a 20 degree lumbar curvature with minimal thoracic curvature that had remained unchanged, and the treating physician noted that it was unlikely that the Veteran's observed curvature would progress.  The Veteran's most recent June 2017 X-ray reports note minimal curvature of the thoracolumbar spine convex to the right.  The Veteran has already established service connection for lumbosacral strain.

The May 2017 VA examiner provided an opinion that the Veteran's scoliosis had clearly and unmistakably not been aggravated during active duty service because scoliosis does not "usually" change in an acute manner, and the Veteran's March 1987 enlistment examination, and other subsequent 1998 and 2006 service examinations found a normal spine.  However, the examiner did not provide further explanation.  The Veteran also submitted an article about scoliosis in July 2015 which explained that scoliosis can be congenital or idiopathic in nature.  

The Board finds that remand for additional examination addressing whether the Veteran's scoliosis is a congenital defect or disease, and to consider the June 2017 X-ray report, is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination with a medical doctor.  The examiner must review the claims file and should note that review in the report.  The examiner should take a detailed history from the Veteran.  The examiner must provide all findings, along with a complete rationale for the opinions, in the examination report.  After reviewing the February 1987 and June 2017 private treatment records, and the May 2017 VA examination, the examiner should provide the following information:

(a) Verify that the examiner is a medical doctor.

(b) Is the Veteran's scoliosis developmental or congenital in nature? If so, is the proper classification of the scoliosis a disease process, or a defect or abnormality?

(c) If the proper classification of the Veteran's scoliosis is a defect or abnormality of congenital, developmental, familial, or hereditary origin, is it at least as likely as not (50 percent or greater probability) that a congenital defect incurred a superimposed disease or injury that began during active service, or is related to any in-service event or injury?  Please address whether the service-connected lumbosacral strain constitutes such a superimposed injury.

(d) If the proper classification of the Veteran's scoliosis is a disease process, is there clear and unmistakable evidence that the condition was not permanently aggravated during active duty service?  Please address the June 2017 X-ray report.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


